Citation Nr: 0916522	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. L. Northcutt





INTRODUCTION

The Veteran served on active duty from December 1995 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reflect elevated 
blood pressure readings, including readings from a five day 
blood pressure study conducted in 1998.  However, he was not 
diagnosed with hypertension in service, and his in-service 
readings were not sufficient to reflect hypertension for VA 
purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 
1) (defining hypertension as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm., and requiring 
blood pressure readings taken two or more times on at least 
three different days to support this diagnosis).  

However, the Veteran is currently diagnosed with 
hypertension, as reflected in his VA treatment records, and 
he may be entitled to presumptive service connection for this 
disability if it was diagnosed within one year of service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  However, the treatment of record does not reflect 
when the Veteran was diagnosed with hypertension, and there 
are no treatment records in his claims file prior to June 
2007.  Accordingly, those earlier VA treatment records should 
be obtained, as they may establish a diagnosis of 
hypertension soon after the Veteran's discharge from service 
in October 2003, and they may also establish chronicity of 
his hypertension symptomology since service.  The Board does 
note a December 2003 VA general medical examination, which 
included blood pressure readings of 140/87 and 154/87 on the 
right and 157/87 on the left; hypertension was not diagnosed 
and again the readings did not reflect hypertension for VA 
purposes.

Additionally, the Veteran submitted a letter from his private 
family practitioner stating that he has treated the Veteran 
for hypertension since January 2005.  Accordingly, efforts to 
obtain the Veteran's private treatment records from this 
physician should also be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records prior 
to June 2007 and from April 2008 to the present.  

2.  With any assistance necessary from the Veteran, 
the RO should obtain the Veteran's private 
treatment records from Dr. V. W. B.

3.  Once the above-requested development has been 
completed, the Veteran's claim must be 
readjudicated.  If the decision remains adverse to 
the Veteran, he and his representative must be 
provided a supplemental statement of the case and 
an appropriate opportunity to respond.  The case 
should then be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


